DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 8/18/2020.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0287605 A1).

In regards to claim 1, Wang disclose a display driver for driving a pixel circuit connected to an electroluminescent device comprising a pixel electrode and a cathode electrode (see figure 5, LED element ED), 
wherein the display driving driver is configured to generate signals for driving the pixel circuit to switch between a first refresh rate and a second refresh rate lower than the first refresh rate (see paragraph 0041, driving frequency between 1 Hz and 120 Hz), 
wherein the pixel is driven through a refresh frame period and a hold frame period (see figure 2, display scan period and self scan period), 
wherein the pixel circuit comprises: 
a driving transistor which has a source electrode, a drain electrode, and a gate electrode and supplies a driving current to the electroluminescent device (see figure 5, driving transistor T1); 
a compensation transistor which is configured to connect the drain electrode and the gate electrode of the driving transistor in accordance with a first scan signal supplied from the driver (see figure 5, transistor T3);
a first bias transistor which is configured to apply a first bias voltage to the drain electrode of the driving transistor in accordance with a second scan signal supplied from the driver (see figure 5, transistor T8 with VBIAS and gate signal EB); and 
(see figure 5, transistor T7 with VINT2 and gate signal EB), 
wherein the first bias voltage has a first voltage and a second voltage higher than the first voltage (see paragraph 0057, VBIAS voltage changes according to operating frequency of the display), 
wherein, when the compensation transistor performs an off-operation, the second voltage is applied to the drain electrode of the driving transistor and the first and the second bias transistors perform an on-operation (see figures 5 and figure 6 and paragraph 0062, T7 and T8 are on during PBCB period from the EB signal going low and T3 is off during the PBCB period with GC being high), and 
wherein, before and after switching from the first refresh rate to the second refresh rate, the second voltage of the first bias voltage or the second bias voltage is dynamically controlled (see paragraphs 0056-0057, VBIAS and VINT2 are changed according to an operating frequency of the display).

In regards to claim 2, as recited in claim 1, Wang further discloses wherein the second voltage of the first bias voltage is controlled to a voltage higher by a first level in a first refresh frame period after switching to the second refresh rate (see paragraphs 0056-0057, VBIAS and VINT2 are changed according to an operating frequency of the display).

(see figure 5, transistors T7 and T8 are gate controlled by EB).
	
In regards to claim 12, as recited in claim 1, Wang further discloses wherein when the pixel is driven at the first refresh rate, the refresh frame period and the hold frame period are alternately driven, and when the pixel is driven at the second refresh rate, one refresh frame period and a plurality of hold frame periods following the one refresh frame are alternately driven (see figure 2, display scan period followed by self scan period alternately).

In regards to claim 13, as recited in claim 1, Wang further discloses wherein the second voltage is higher than a data voltage supplied from the driver (see paragraph 0067, VBIAS voltage range).

In regards to claim 14, as recited in claim 1, Wang further discloses wherein the pixel circuit further comprises a light emission control transistor which is configured to connect the drain electrode of the driving transistor to the pixel electrode of the electroluminescent device in accordance with a light emission signal supplied from the driver (see figure 5, transistors T6 and T5 gate controlled by EM signal).

In regards to claim 15, Wang discloses a display device comprising the display driver of claim 1 (see figure 1, display device 100).

an electroluminescent device (see paragraph 0076, display device is an organic light emitting display); 
a driving transistor which is configured to supply a driving current to the electroluminescent device (see figure 5, driving transistor T1); and 
a driver which dynamically controls a first bias voltage and a second bias voltage before and after switching from a first refresh rate to a second refresh rate lower than the first refresh rate (see paragraphs 0056-0057, VBIAS and VINT2 are changed according to an operating frequency of the display), 
wherein the first bias voltage is applied to a drain electrode of the driving transistor (see figure 5, VBIAS connected to transistor T8 to supply the voltage to the drain of T1), and 
wherein the second bias voltage is applied to a pixel electrode of the electroluminescent device (see figure 5, VINT2 is connected to transistor T7 to supply the voltage to the pixel electrode).

In regards to claim 17, Wang discloses a display driver, 
wherein one frame which is divided into a refresh section in which a data voltage is written and a hold section in which the data voltage written in the refresh section is maintained (see figures 2, 6, and 7, a display scan period [figure 6] and a self scan period [figure 7]), 
wherein the display driver controls dynamically a first bias voltage and a second bias voltage before and after the frame switched from a first refresh rate to a second refresh rate (see paragraphs 0056-0057, VBIAS and VINT2 are changed according to an operating frequency of the display), 
wherein the first bias voltage is applied to a drain electrode of a driving transistor (see figure 5, VBIAS connected to transistor T8 to supply the voltage to the drain of T1), and 
wherein the second bias voltage is applied to a pixel electrode of an electroluminescent device (see figure 5, VINT2 is connected to transistor T7 to supply the voltage to the pixel electrode).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628